Dore, J.
(dissenting). In this record we have six sales not in evidence in People ex rel. Emigrant Industrial Savings Bank v. Sexton (267 App. Div. 812), heavily relied on by defendants. The highest unit lot value shown by such sales was approximately $10,000 less than that found by the Special Term; and defendants’ own expert testified that site was at least 10% more valuable than the property under review.
Property such as this is not a specialty but a real estate investment. Potential earning power chiefly from rental of rooms is persuasive evidence of the value of property bought for investment purposes especiaEy where as here no proof is adduced of incompetent management.
Tested by these considerations and all other relevant factors in the record, the value of the land and the buEding is substantiaEy lower than that found by the Special Term. Accordingly, we dissent and vote to modify the order appealed from by further reducing the assessments to the foEowing amounts: 1939-40 land $290,000, building $630,000, total $920,000; 1940-41 land $290,000, buEding $610,000, total $900,000. As so modified the order should be affirmed.